El Juez Asociado Sk. Eigitebas,
emitió la opinión del tribunal.
Esta causa es originaria de la Corte Municipal de Vega Baja y vino, á la Corte de Distrito de San Juan en virtud del recurso de apelación interpuesto por el acusado.
*389Dicha Corte de Distrito procedió teniendo en cuenta la • acusación transcrita que dice así:
“En la Corte Municipal de Yega Baja. — Esta Corte Municipal formula acusación contra Ramón Noble y Santiago Rosa por de-lito de fraude al Erario de Puerto Rico, comprendido en el artículo 387 del Código Penal, y cometido en la siguiente forma:
El día 26 de Mayo de 1904, fueron encontrados en poder 'del primer acusado, Ramón Noble, 6,270 tabacos elaborados sin tener ad-heridos y cancelados los sellos que prueban el pago de la contribu-ción, y trn barril de tabaco en rama. Cuyos tabacos fueron elabora-dos por el segundo acusado, para y' por orden de Ramón Noble, sin estar éste autorizado por el Tesorero de Puerto Rico, ni haber prestado la fianza correspondiente.” ’ ,
Al leerse la denuncia al acusado, y antes de contestarla puso por medio de su abogado reparos á la acusación, ó sea que no hay denuncia original jurada, requisito nece-sario para que pueda tener lugar el juicio; se negó por la Corte de Distrito lo solicitado y se tomó excepción. ‘
Luego se solicitó el sobreseimiento de la causa por ha-berse presentado la acusación después de los sesenta días desde la detención del acusado'infringiéndose así el No. 1 del artículo 448 del Código de Enjuiciamiento Criminal y el juez de la Corte de Distrito también negó esta solici-tud, loor cuya razón de nuevo se tomó excepción por el abogado.
Entonces el acusado alegó que no era culpable y cele-brado el juicio en debida forma, se dictó sentencia en 12 de diciembre de 1904 declarando culpable al acusado del delito contra el Erario de Puerto Rico comprendido ón el artículo 388 del Código Penal y sé lé condenó á pagar cien dollars de multa y en defecto de pago, á sufrir un mes de cárcel y al pago de las costas.
Contra esta sentencia se interpuso apelación para ante esta Corte Suprema y aquí se lia presentado un alegato por la representación del acusado reproduciendo las ex-cepciones de que se lia hecho mérito.
*390El fiscal opina que. debo desestimarse el recurso y en el acto de la vista pública sólo compareció el fiscal de esta corte que sostuvo oralmente la opinión ya emitida al con-testar por escrito al alegato de la parte apelante.
Estudiemos 3a primera excepción propuesta poique nace el record mismo y que consiste en la carencia de de-nuncia original jurada. Entendemos que esta cuestión debió plantearse ante la Corte Municipal de Vega Baja y demostrar en la apelación ante la Corte de .Distrito- que así se había hecho. Esto no consta que se realizara, y así las cosas, la Corte Municipal adquirió jurisdicción pol-lo menos cuando el acusado se sometió al juicio después de ser notificado de que fué acusado en la forma que hoy se impugna. Ea acusación entonces hecha por el juez municipal vino á sustituir á la denuncia de que habla la ley y ¿g este modo la Corte de Distrito de San Juan pudo es-timar la acusación transcrita y traída á los autos, como la denuncia original.
La segunda cuestión ó excepción es la que se refiere al sobreseimiento de la causa, porque la acusación no se pre-sentó dentro de los sesenta días contados desde la deten-ción.
Pero no hay en el récord datos precisos de que partir para resolver este punto, porque no consta la fecha de la . detención.'
Se trata aquí de una moción denegada solicitando el so-breseimiento de la causa por el motivo indicado, (art. 296, No. 2, del Código de Enjuiciamiento Criminal.)
Esta parte dentro de los diez días de dictada la senten-cia apelada debió presentar al juez el escrito ó declaración de excepciones en que se contuviesen las pruebas que fue-ren necesarias para exponer los puntos de derecho en que ■ se basaba esta excepción, artículo 298 y 299 del código- ci-tado, y resuelta entonces por el juez hubiera formado par- . te integrante de este récord suministrando así los eleme.n-*391tos necesarios para que esta Corte Suprema pudiera resolver acertadamente esta cuestión.. Esa era la forma de traer en apelación el segundo problema planteado.
No hay términos hábiles para resolver este punto y co-mo tampoco bay méritos para acceder á la otra cuestión planteada, proponemos la confirmación de la sentencia apelada con las costas al apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.